                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

    NOEL TEJIDO RODRIGUEZ,                                    §
    A# 213 163 691,                                           §
                                                              §
                                       Petitioner,            §
                                                              §
    v.                                                        §
                                                              §                  SA-20-CV-01185-XR
    MONTY WILKINSON, Acting United                            §
    States Attorney General; PETE GAYNOR,                     §
                                                              §
    Interim Head of DHS; DEBORAH                              §
    ACHIM, ICE Field Office Director; and                     §
    REYNALDO CASTRO, Warden, South                            §
                                                              §
    Texas ICE Processing Center,1                             §
                                                              §
                                       Respondents.           §


                                           ORDER OF DISMISSAL

         Before the Court are Petitioner Noel Tejido Rodriguez’s (“Rodriguez”) 28 U.S.C. § 2241

Amended Petition for Writ of Habeas Corpus and Respondents’ Response and Motion for

Summary Judgment. (ECF Nos. 11, 12). After review, the Court orders Rodriguez’s section 2241

Amended Petition and Respondents’ Response and Motion for Summary Judgment DISMISSED

WITHOUT PREJUDICE AS MOOT. (ECF Nos. 11, 12).

                                                   BACKGROUND

         Rodriguez, a citizen of Cuba, illegally entered the United States in 2019. (ECF No. 12). He

was ordered removed December 12, 2019. (ECF Nos. 12, Exh. 1). He has been in the custody of




1
  Rule 25(d) of the Federal Rules of Civil Procedure allows for the automatic substitution of an official’s successor
for an official sued in his official capacity. FED. R. CIV. P. 25(d). Since the filing of the Amended Petition: (1) Monty
Wilkinson has replaced Jeffrey A. Rosen as the Acting United States Attorney General; and (2) Federal Emergency
Management Agency Administrator Pete Gaynor began serving as Interim Head of DHS, replacing Acting Secretary
Chad Wolf. Accordingly, the Clerk of Court is directed to change the style of the case to reflect these change as set
out in the style of this Order.
Immigration and Customs Enforcement (“ICE”) since that time. (ECF No. 1). Respondents have

now advised the Court that Rodriguez was removed to Cuba on December 29, 2020.

(ECF No. 13).

                                              ANALYSIS

       Prior to his removal, Rodriguez filed this section 2241 Amended Petition challenging his

continued detention as violating the Constitution and federal statutory law. (ECF No. 11). Because

Rodriguez has been removed, the Court finds his Amended Petition and Respondents’ Motion for

Summary Judgment are moot. (ECF Nos. 11, 12).

                                           Applicable Law

       “Article III of the Constitution limits federal ‘Judicial Power,’ to ‘Cases’ and

‘Controversies.’” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). A case

becomes moot, depriving the Court of power, “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). A party must continue to have a personal stake in the

outcome of the lawsuit. Spencer v. Kemna, 523 U.S. 1, 7 (1998). In other words, a party seeking

relief must have suffered, or be threatened with, an actual injury that is likely to be redressed by a

favorable judicial decision. Id. In the absence of an actual injury that is likely to be redressed by a

favorable judicial decision, the matter becomes moot and subject to dismissal. See Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990).

                                             Application

       In his Amended Petition, Rodriguez requested that he be released on his own recognizance,

under parole, under “low bond,” or reasonable conditions of supervision. (ECF No. 11). As set out

above, Respondents have filed an advisory stating Rodriguez is no longer detained by ICE and has



                                                  2
been removed to his home country. (ECF No. 13, Exh. A). A search of the ICE online locator

system     confirms   that   Rodriguez     is   no    longer   in   the   custody    of   ICE.    See

https://locator.ice.gov/odls/#/results (last visited Jan. 25, 2021). The locator system returned “zero

(0) matching records” in response to a search using both Rodriguez’s “A–Number” and country of

origin and his name and country of origin. Id. Because he is no longer detained, the relief he seeks

is no longer available. In other words, the Court can no longer redress his alleged injury with a

favorable judicial decision. See Spencer, 523 U.S. at 7. Accordingly, Rodriguez’s claim for relief

is moot and his Amended Petition is subject to dismissal, as is Respondents’ Response and Motion

for Summary Judgment. See id.

         IT IS THEREFORE ORDERED that Petitioner Noel Tejido Rodriguez’s 28 U.S.C.

§ 2241 Amended Petition for Writ of Habeas Corpus (ECF No. 11) and Respondents’ Response

and Motion for Summary Judgment (ECF No. 12) are DISMISSED WITHOUT PREJUDICE

AS MOOT.

         It is so ORDERED.

         SIGNED this 25th day of January, 2021.




                                                  3
